Case 1:21-cv-01323-GPG Document1 Filed 05/13/21 USDC Colorado Page 1 of 6

FILED
U.S. DISTRICT COURT
; DISTRICT OF COLORADO
IN THE UNITED STATES DISTRICT COURT 1th KAY |
FOR THE DISTRICT OF COLORADO [3 PH 2:40
JEFFREY PL COLWELL
i

Civil Action No. BY DEP. CLK
, (To be supplied by the court)

Deer ns Boprousile , Plaintiff

Vv.

 

 

, Defendant(s).

_ (List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above’
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness, statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:21-cv-01323-GPG Bocument1 Filed 05/13/21 USDC Colorado Page 2of6 °*

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case. ;
Dec ate Fado le 1535 Pah Br Derwe, (0 SRE
(Name and complete mailing address) ;

19 -938- O(N

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant I: YOLdoT PEMA next * \OS90 ie Dalw +L Roe
(Name and complete mailing address) pences CO FOX

DS SR YS4A5_.

(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2: .
(Name and complete mailing address)
(Telephone number and e-mail ‘address if known)
Defendant 3: ‘ ‘
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:21-cv-01323-GPG Document1 Filed 05/13/21 USDC Colorado Page 3 of 6

C. JURISDICTION
Identify the statutory authority that allows the court to consider your ‘claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s).of the United States
Constitution that | are at issue in this:case.

(Uacuicou! Te lceoumnenk Abie Vober Act
(encraLe)

LC) Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different'states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1.is an individual, Defendant 1 is a citizen of

 

‘

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant | has its principal place,of business in (name of
state or foreign nation). : wt

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:21-cv-01323-GPG Documenti Filed 05/13/21 USDC Colorado Page 4 of 6

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM one: Re Fup oF “Read ment

Supporting facts:

5 00 | anoud A:37 Loar
\. ; Yo (0 Ve Lhe + Cork
end Da ee BN - mop OF I

LOOV
Une LVN, Ut)

. é * Ob
\ panneck rockelyy Auk Noo Uy ON"
2, JEN. vo Orr® ved LE SD VEU Deke

oo o Procwne “oaded FO Ar .
8 9 Sed Oe OO eo Khanh ‘oer.

VO ABI

' ne NS
ony i B a 0 nl ie oe
AO o OWN
ne Cun HOU AE, ray home
pated sar Mowe Farce g

OWE OK | . oy Ica Soe,
R Ver 2K we hin ee \ tout Lp aclenrep.

XO cone was

(L acksad vepeabl. We . Sa eg, Sapeg
feu aon f uuowk OL oS ANOEIN Cai pes an
Case 1:21-cv-01323-GPG Document 1 Filed 05/13/21 USDC Colorado Page 5 of 6

CLAIM rwo: eon), “Dees /Decuumnnaran
Supporting facts: . a : . |
Ti anee oy ee Me
AD adler or ACT EOE : an
Wane “LeBe. cund§ Yeour —brack A couninot coe
Chen ods UF abond® hawk YY Ae OF
— OFFOLID Ane beech ter DON oe
Dox 0 14 sudclun Udweas Lb Were BEE
“LPAMOIOtLR  “DUnck ped co ritten . DY MPreOnS ANg

NOt Oring beter? cond LL coun & end cud

Lohdte Wena, Deeourt Ub wor Refact bredtneut,

Mag Pega FRQUIBD nok Ub cur Chramuscarl ,
predurk , ow LER Costri ch |

| PLOOuAKKS CUT NO Mo me Utd Loy on nd

Syresses me Out and Vaing mw Oud of mee
NorkeyreR eLoment. cL our CC NA>BreD Wrolttr

POOL Cw YW NOvoO Wd US comp , were teundodl |
Perera WR CON AQCUNGtNLD © PU Noappmess.
Wve DH reFunek Peeatinend me Cut lode on. LUe,

us een arsterted ord Lb cannot Prrmrcbian lei th map
roory ‘Od.
Case 1:21-cv-01323-GPG Document1 Filed 05/13/21 USDC Colorado Page 6 of 6

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional . space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

<Q Cee 25,000 Br volatwn of EMTALA)

And OWL Wicand feared viola eows uct
23S precolerde LP Clow td Onoud poNG&sS We re
be abe to ae Ceo tne desi donk cuscu muncrtcon or

2 ce ee recat Bott OF lbeLng
Louwrsenc MN Ab eboney UU nesse. S7

F. PLAINTIFF’S SIGNATURE’

I declare under penalty of perjury that ] am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintiff's signature)

hes 2, Aba

 

(Date)

(Revised December 2017)
